        Case 1:17-cv-01675-AWI-SAB Document 81 Filed 06/11/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                             )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF’S MOTION FOR
13          v.                                       )   COPY OF OBJECTIONS, AND DIRECTING
                                                         CLERK OF COURT TO PROVIDE PLAINTIFF A
14                                                   )   COURTESY COPY
     M. HERNANDEZ, et al.,
                                                     )
15                  Defendants.                      )   [ECF No. 79]
                                                     )
16                                                   )

17          Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for a copy of the objections in this action, filed

20   on June 4, 2020.

21          Plaintiff is advised that he is not entitled to free copies from the court. The Clerk charges $.50

22   per page for copies of documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be

23   made by the Clerk's Office at this court upon written request and prepayment of the copy fees. Under

24   28 U.S.C. § 2250, the Clerk is not required to furnish copies without cost to an indigent petitioner

25   except by order of the judge. To request copies of his Complaint at this juncture, Plaintiff must submit

26   a request in writing to the Clerk, a large self-addressed envelope affixed with sufficient postage, and
27   prepayment of copy costs to the Clerk. Nonetheless, the Court will make a one-time exception and

28

                                                         1
        Case 1:17-cv-01675-AWI-SAB Document 81 Filed 06/11/20 Page 2 of 2



1    provide Plaintiff a courtesy copy of the complaint filed in this action. However, any future requests

2    for copies of documents may be summarily.

3             Accordingly, it is HEREBY ORDERED that the Clerk of Court shall provide Plaintiff a free

4    courtesy copy of the objections filed in this action on April 10, 2020 (ECF No. 69).

5
6    IT IS SO ORDERED.

7    Dated:     June 11, 2020
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
